UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ns se nk Sah ee ee eer re ree Cm ee Sm re Soe en) ym TO SO em Pe Mn me nD SM xX
UNITED STATES OF AMERICA
17 CR 25 (ER)
-against- : ORDER
Issak Almaleh
Antoaneta TIotova
Defendant
i se ee ee eee et tet cent et tm tenn te tt tet tet tt tt nent ct ne te eee we ent et et xX

Edgardo Ramos, United States District Judge:
ORDERED that the defendant’s bail be modified to remove the

condition of GPS monitoring and home detention. The defendants are
directed to maintain daily telephone contact with Pretrial Services.

Dated: New York, New York
March 2+, 2020

SO ORDERED

ea (O

Edgardo Ramos
United States District Judge

 

 
